UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6199


JOHN RUTHERFORD,

                Plaintiff - Appellant,

          v.

CORPORAL DALE ANDERS; SERGEANT MELINDA HANEY, a/k/a Sergeant
Belinda; PFC DAVID EAVES,

                Defendants – Appellees,

          and

UNION COUNTY JAIL; ROBERT HINES, Administrator; D. HANEY,
Assistant   Administrator; OFFICER DELL   MITCHELL, a/k/a
Officer Dell,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-03139-DCN)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Rutherford, Appellant Pro Se.    Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     John Rutherford appeals the district court’s final judgment

entered upon a jury verdict in favor of Appellees in his civil

action pursuant to 42 U.S.C. § 1983 (2012).                     The record does not

contain a transcript of the trial proceedings.                     An appellant has

the burden of including in the record on appeal a transcript of

all parts of the proceedings material to the issues raised on

appeal.    Fed. R. App. P. 10(b); 4th Cir. R. 10(c).                    An appellant

proceeding      on   appeal    in     forma          pauperis     is    entitled    to

transcripts at government expense only in certain circumstances.

28 U.S.C. § 753(f) (2012).            By failing to produce a transcript

or to qualify for the production of a transcript at government

expense, Rutherford has waived review of the issues on appeal

that depend upon the transcript to show error.                     Fed. R. App. P.

10(b)(2); Keller v. Prince George’s Cnty., 827 F.2d 952, 954 n.1

(4th Cir. 1987).

     As the record before us reveals that Rutherford did not

pursue    any   post-verdict       motions      pursuant    to    Federal   Rule    of

Civil    Procedure   50(b)    or    Rule       59,   he   may   not    challenge   the

sufficiency of evidence supporting the jury’s verdict.                         Belk,

Inc. v. Meyer Corp., U.S., 679 F.3d 146, 154 (4th Cir. 2012).

Accordingly, we affirm the district court’s judgment and deny

his pending motion to appoint counsel.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                           3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4